DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 18, 19, 22-28, 30-38 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference, or combination thereof, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18-19, 22-28, 30-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0312071 A1) in view of Kim et al. (US 2019/0174530 A1 with priority date 07/01/2016). 

Regarding Claim 18 and 27, Chen et al. discloses;
An apparatus, a method for communication (Para. [0108]: “the apparatus 1005 may be an example of one of the UEs 115 of FIG. 1, 2, 6, or 7 or the devices 805 of FIG. 8 or 9”) comprising: 
a memory (Fig. 10: memory 1015);  and 
a processor coupled to the memory (Fig. 10: processor 1010 coupled to memory 1015), the processor and the memory configured to: 
table from a plurality of sets of MCS tables to use for communication with another apparatus (Fig. 5A, 5B, 6, 7, 14 Para. [0140]: “the UE identifies an MCS table [first modulation and coding scheme (MCS) table] from a plurality of MCS tables” for use with at least eNB 105), wherein the plurality of sets of MCS tables comprises the first set of MCS table and a second set of MCS table (Fig. 5A, 5B, 14, Para. [0072]: “The uplink MCS tables 505 and 510 may be examples of multiple MCS tables”; Fig. 14, Para. [0140]: the plurality of MCS tables comprises “a legacy MCS table” or “a non-legacy MCS table”);  
receive a plurality of sets of minimum and maximum MCS values (Fig. 5A, 5B, Para. [0005]: “receiving, by a user equipment (UE), downlink control information (DCI)… the DCI having a DCI format and configured to convey a modulation coding scheme (MCS) table reference; identifying an MCS table from a plurality of MCS tables based on the MCS table reference conveyed in the DCI, wherein the MCS table defines modulation and coding to be utilized” where Fig. 5A and 5B depicts a set of minimum and maximum MCS values in in each MCS table), wherein the plurality of sets of minimum and maximum MCS values  comprises a first set of minimum and maximum MCS values to use with the first MCS table  (Fig. 5A, Para. [0073]: first “legacy MCS table” 505 may include “up to 32 MCSs” with minimum MCS value of “0” and maximum MCS value of 31) and a second set of minimum and maximum values to use with the second MCS table (Fig. 5B Para. [0074]: second “non-legacy MSC table” 510 may include “up to 32 MCSs” with minimum MCS value of “0” and maximum MCS value of 31);
identify the first set of minimum and maximum MCS values from a plurality of sets of minimum and maximum MCS values based on the identification of the first MCS table (Para. [], [0087]: “the set of MCS indices may be [2, 4, 6, 8, 10, 12, 14, 15, 16, 17, . . . , 31]”), wherein the MCS table (Para. [0086]-[0087]: “The DCI format and the configuration of the DCI may point to a legacy MCS table for uplink transmissions using lower order modulation” in “the set of MCS indices may be [2, 4, 6, 8, 10, 12, 14, 15, 16, 17, . . . , 31]…in the legacy MCS table” .  That is, the DCI format points to/identify a first minimum MCS value, e.g. 2,  for use in modulating and coding information for uplink transmission) MCS table (Para. [0086]-[0087]: “the set of MCS indices may be [2, 4, 6, 8, 10, 12, 14, 15, 16, 17, . . . , 31]…in the legacy MCS table”. That is, the DCI format points to/identify a first maximum MCS value of 31 for use in modulating and coding information for uplink transmission) 
communicate…with the other apparatus (Fig. 7,  Para. [0082]: “he UE 115-c may send one or more uplink transmissions 725 to the eNB 105-c”), wherein the communication…uses the first MCS table 
Chen et al. does not teach that the uplink transmission/communication to the eNB 105 is:
“via a sidelink channel”
On the other hand, Kim et al. teaches (Fig. 15(b), Para. [0442]) a UE communicating with an eNB/EUTRAN via a uplink (UL) V2X sidelink communication/channel.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the uplink transmission between the UE and 

Regarding Claim 19 and 28, Chen et al. in view of Kim et al. discloses all as applied to claim 18 and 27, where Chen et al. further teaches;
receive the plurality of sets of MCS tables (Para. [0023]: “receive, by a user equipment (UE), downlink control information (DCI) comprising an uplink (UL) grant of resources for the UE, the DCI having a DCI format and configured to convey a modulation coding scheme (MCS) table reference”).  

Regarding Claim 22 and 30, Chen et al. in view of Kim et al. discloses all as applied to claim 18 and 27, where Chen et al. further teaches;
wherein: 
the first MCS table supports up to a first modulation order (Fig. 5A, Para. [0018]: “…a legacy MCS table associated with quadrature amplitude modulation up to a first order…”);  and 
the second MCS table supports up to a second modulation order that is different from the first modulation order (Fig. 5B, Para. [0018]: “…a non-legacy MCS table being associated with quadrature amplitude modulation up to a second order, wherein the second order is higher than the first order”). 

Regarding Claim 23 and 31, Chen et al. in view of Kim et al. discloses all as applied to claim 18 and 27, where Chen et al. further teaches wherein;
the first MCS table supports up to 16 quadrature amplitude modulation (QAM) (Para, [0048]: one configuration, Quadrature Phase Shift Keying (QPSK), 16 quadrature amplitude modulation (16 QAM)…may be examples of legacy modulation coding schemes supported by a wireless communication standard); and 
the second MCS table supports up to 64 QAM (Para. [0077]: “the UE 115-b may select an MCS table associated with up to 64 QAM modulation and coding”). 

Regarding Claim 24 and 32, Chen et al. in view of Kim et al. discloses all as applied to claim 18 and 27, where Chen et al. further teaches;
wherein the identification of the first MCS table is based on a condition associated with the apparatus (Para.[0055]: “The selected MCS may be based at least in part on a channel quality indicator (CQI) value reported from the UE 115”). 

Regarding Claim 25 and 33, Chen et al. in view of Kim et al. discloses all as applied to claim 24 and 32, where Kim et al. further teaches;
wherein the condition comprises a rate of motion of the apparatus (Fig.12, 16, 17,  Para. [0288], [0441]: the Sidelink TX UE perform “Sidelink (or V2X, V2V) communication” from “moving vehicle”). 

Regarding Claim 26 and 34-36, Chen et al. in view of Kim et al. discloses all as applied to claim 18 and 27, where Kim et al. further teaches;
 via a sidelink channel is via a peer-to-peer data channel, a sidelink data channel, a vehicle-to-anything data channel, or any combination thereof (Fig. 11, Para. [0245]: “A physical sidelink shared channel (PSSCH) may be defined as a channel in which sidelink communication data is transmitted” to device-to-device (D2D) (i.e. peer-to-peer”) “transmitting data through sidelink in a wireless communication system supporting Vehicle-to-Everything (V2X)”). 

Regarding Claim 37, Chen et al. discloses;
An apparatus (Para. [0108]: “the apparatus 1005 may be an example of one of the UEs 115 of FIG. 1, 2, 6, or 7 or the devices 805 of FIG. 8 or 9) for communication comprising: 
means for identifying (Fig. 8-10: element 815-a/b – MCS Table identification Module; Para. [0066]: “the aforementioned means may be the controller/processor 280, the memory 282, the transmit processor 264, receive processor 258, the modulator/demodulators 254, and the antennas 252 of the UE 115-a configured to perform the functions recited above and described in greater detail below”) a first table from a plurality of sets of MCS tables to use for communication with another apparatus (Fig. 5A, 5B, 6, 7, 14 Para. [0140]: “the UE identifies an MCS table [first modulation and coding scheme (MCS) table] from a plurality of MCS tables” for use with at least eNB 105), wherein the plurality of sets of MCS tables comprises the first set of MCS table and a second set of MCS table (Fig. 5A, 5B, 14, Para. [0072]: “The uplink MCS tables 505 and 510 may be examples of multiple MCS tables”; Fig. 14, Para. [0140]: the plurality of MCS tables comprises “a legacy MCS table” or “a non-legacy MCS table”);  
means for receiving (Fig. 8-10, elements 810/1020 – Receiver/Transceiver; Para. [0066]: “the aforementioned means may be the controller/processor 280, the memory 282, the transmit processor 264, receive processor 258, the modulator/demodulators 254, and the antennas 252 of the UE 115-a configured to perform the functions recited above and described in greater detail below”) a plurality of sets of minimum and maximum MCS values (Fig. 5A, 5B, Para. [0005]: “receiving, by a user equipment (UE), downlink control information (DCI)… the DCI having a DCI format and configured to convey a modulation coding scheme (MCS) table reference; identifying an MCS table from a plurality of MCS tables based on the MCS table reference conveyed in the DCI, wherein the MCS table defines modulation and coding to be utilized” where Fig. 5A and 5B depicts a set of minimum and maximum MCS values in in each MCS table), wherein the plurality of sets of minimum and maximum MCS values  comprises a first set of minimum and maximum MCS values to use with the first MCS table  (Fig. 5A, Para. [0073]: first “legacy MCS table” 505 may include “up to 32 MCSs” with minimum MCS value of “0” and maximum MCS value of 31) and a second set of minimum and maximum values to use with the second MCS table (Fig. 5B Para. [0074]: second “non-legacy MSC table” 510 may include “up to 32 MCSs” with minimum MCS value of “0” and maximum MCS value of 31);
means for identifying (Fig. 8-10: element 815-a/b – MCS Table identification Module; Para. [0066]: “the aforementioned means may be the controller/processor 280, the memory 282, the transmit processor 264, receive processor 258, the modulator/demodulators 254, and the antennas 252 of the UE 115-a configured to perform the functions recited above and described in greater detail below”) the first set of minimum and maximum MCS values from a plurality of sets of minimum and maximum MCS values based on the identification of the first MCS table (Para. [], [0087]: “the set of MCS indices may be [2, 4, 6, 8, 10, 12, 14, 15, 16, 17, . . . , 31]”), MCS table (Para. [0086]-[0087]: “The DCI format and the configuration of the DCI may point to a legacy MCS table for uplink transmissions using lower order modulation” in “the set of MCS indices may be [2, 4, 6, 8, 10, 12, 14, 15, 16, 17, . . . , 31]…in the legacy MCS table” .  That is, the DCI format points to/identify a first minimum MCS value, e.g. 2,  for use in modulating and coding information for uplink transmission) MCS table (Para. [0086]-[0087]: “the set of MCS indices may be [2, 4, 6, 8, 10, 12, 14, 15, 16, 17, . . . , 31]…in the legacy MCS table”. That is, the DCI format points to/identify a first maximum MCS value of 31 for use in modulating and coding information for uplink transmission) 
means for communicating (Fig. 8-10, elements 810/820, 810-a/820-a, 1020 –Transceiver; Para. [0066]: “the aforementioned means may be the controller/processor 280, the memory 282, the transmit processor 264, receive processor 258, the modulator/demodulators 254, and the antennas 252 of the UE 115-a configured to perform the functions recited above and described in greater detail below”) …with the other apparatus (Fig. 7,  Para. [0082]: “he UE 115-c may send one or more uplink transmissions 725 to the eNB 105-c”), wherein the communication…uses the first MCS table 
Chen et al. does not teach that the uplink transmission/communication to the eNB 105 is:
via a sidelink channel”
On the other hand, Kim et al. teaches (Fig. 15(b), Para. [0442]) a UE communicating with an eNB/EUTRAN via a uplink (UL) V2X sidelink communication/channel.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the uplink transmission between the UE and eNB in Chen et al.’s invention can be considered as a sidelink communication channel as taught by Kwon et al., where doing so would (Kim et al., Para. [0004]) support “huge data traffic, a remarkable increase in the transfer rate of each user, the accommodation of a significantly increased number of connection devices, very low end-to-end latency, and high energy efficiency”.

Regarding Claim 38, Kim et al. in view of Kwon et al. discloses all as applied to claim 37, where Kim et al. further teaches;
means for receiving the plurality of sets of MCS tables (Fig. 8-10, elements 810/1020 – Receiver/Transceiver; Para. [0023]: “receive, by a user equipment (UE), downlink control information (DCI) comprising an uplink (UL) grant of resources for the UE, the DCI having a DCI format and configured to convey a modulation coding scheme (MCS) table reference”). 

Regarding Claim 40, Chen et al. discloses;
A non-transitory computer-readable medium storing computer-executable code, including code (Fig 8-10, Para. [0023]: “a non-transitory computer-readable medium for wireless communications stores instructions executable by a processor”) to: 
table from a plurality of sets of MCS tables to use for communication with another apparatus (Fig. 5A, 5B, 6, 7, 14 Para. [0140]: “the UE identifies an MCS table [first modulation and coding scheme (MCS) table] from a plurality of MCS tables” for use with at least eNB 105), wherein the plurality of sets of MCS tables comprises the first set of MCS table and a second set of MCS table (Fig. 5A, 5B, 14, Para. [0072]: “The uplink MCS tables 505 and 510 may be examples of multiple MCS tables”; Fig. 14, Para. [0140]: the plurality of MCS tables comprises “a legacy MCS table” or “a non-legacy MCS table”);  
receive a plurality of sets of minimum and maximum MCS values (Fig. 5A, 5B, Para. [0005]: “receiving, by a user equipment (UE), downlink control information (DCI)… the DCI having a DCI format and configured to convey a modulation coding scheme (MCS) table reference; identifying an MCS table from a plurality of MCS tables based on the MCS table reference conveyed in the DCI, wherein the MCS table defines modulation and coding to be utilized” where Fig. 5A and 5B depicts a set of minimum and maximum MCS values in in each MCS table), wherein the plurality of sets of minimum and maximum MCS values  comprises a first set of minimum and maximum MCS values to use with the first MCS table  (Fig. 5A, Para. [0073]: first “legacy MCS table” 505 may include “up to 32 MCSs” with minimum MCS value of “0” and maximum MCS value of 31) and a second set of minimum and maximum values to use with the second MCS table (Fig. 5B Para. [0074]: second “non-legacy MSC table” 510 may include “up to 32 MCSs” with minimum MCS value of “0” and maximum MCS value of 31);
identify the first set of minimum and maximum MCS values from a plurality of sets of minimum and maximum MCS values based on the identification of the first MCS table (Para. [], [0087]: “the set of MCS indices may be [2, 4, 6, 8, 10, 12, 14, 15, 16, 17, . . . , 31]”), wherein the MCS table (Para. [0086]-[0087]: “The DCI format and the configuration of the DCI may point to a legacy MCS table for uplink transmissions using lower order modulation” in “the set of MCS indices may be [2, 4, 6, 8, 10, 12, 14, 15, 16, 17, . . . , 31]…in the legacy MCS table” .  That is, the DCI format points to/identify a first minimum MCS value, e.g. 2,  for use in modulating and coding information for uplink transmission) MCS table (Para. [0086]-[0087]: “the set of MCS indices may be [2, 4, 6, 8, 10, 12, 14, 15, 16, 17, . . . , 31]…in the legacy MCS table”. That is, the DCI format points to/identify a first maximum MCS value of 31 for use in modulating and coding information for uplink transmission) 
communicate…with the other apparatus (Fig. 7,  Para. [0082]: “he UE 115-c may send one or more uplink transmissions 725 to the eNB 105-c”), wherein the communication…uses the first MCS table 
Chen et al. does not teach that the uplink transmission/communication to the eNB 105 is:
“via a sidelink channel”
On the other hand, Kim et al. teaches (Fig. 15(b), Para. [0442]) a UE communicating with an eNB/EUTRAN via a uplink (UL) V2X sidelink communication/channel.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the uplink transmission between the UE and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/AMNEET SINGH/            Examiner, Art Unit 2633
/SAM K AHN/            Supervisory Patent Examiner, Art Unit 2633